Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 23, 2020  has been entered. 
Claims 1-8, 1 and 23-24 are currently pending. Claims 1 and 21 have been amended, claim 22 and withdrawn claims 9-20 have been canceled by Applicant’s amendment filed on  November 23, 2020.  
Therefore, claims 1-8, 21, 23 and 24 are currently under examination to which the following grounds of rejection are applicable.
Applicant’s representative was contacted April 27, 2021 to amend claim  1 and to cancel claim 5  to set forth the claims filed on November 23, 2020  in condition for allowance. 
	Authorization for the examiner’s amendment was given by Eric Furman
on  April 27,  2021. 
EXAMINER’S AMENDMENT
In the claims
In the claims:
Claim  1 has been rewritten as follows:  

A method of treating an age-related disorder in a mammalian subject in need thereof comprising:

contacting the peripheral blood sample from the subject with an
extracorporeal device; and
capturing the PTH receptor-positive pluripotent stem cells on a porous
membrane of the extracorporeal device, wherein capturing comprises applying
centrifugal force to the extracorporeal device, or wherein the porous membrane
comprises an antibody or portion thereof that specifically binds to the PTH
receptor-positive pluripotent stem cells;
transfecting said isolated population of PTH receptor-positive pluripotent stem cells with a human telomerase reverse transcriptase (hTERT) gene to generate hTERT transfected PTH receptor-positive pluripotent stem cells; and 
administering the hTERT transfected PTH receptor-positive pluripotent stem cells to said subject in a therapeutically effective amount and via a route sufficient to engraft at least a fraction of the hTERT transfected PTH receptor-positive pluripotent stem cells into the tissue to be treated.  


Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest methods for treating an age-related disorder in a mammalian subject in need thereof comprising isolating  a population of parathyroid hormone (PTH) receptor-positive pluripotent stem cells from peripheral blood of a subject, wherein the isolated population of PTH receptor-positive pluripotent stem cells express parathyroid hormone type 1 receptor (PTH1R), 

    PNG
    media_image1.png
    143
    369
    media_image1.png
    Greyscale
	As applicants concede at page of 6 of the remarks filed on 11/23/2020, Ratajczak discloses a different cell population. The Ratajczak stem cells are very small embryonic-like  (VSEL) stem cells, whereas the cells recited in claim 1 are parathyroid hormone (PTH) receptor-positive pluripotent stem cells, a population of stem cells distinct from VSEL stem cells. Furthermore, as applicants contend,  “Ratajczak also does not teach or suggest the method of isolating the population of PTH receptor-positive pluripotent stem cells, including the steps of "contacting a peripheral blood sample from the subject with an extracorporeal device" and "capturing the PTH receptor-positive pluripotent stem cells.” 
Additionally, Sakurada et al., lists over 300 genes in Table 14 expressed by hES cells relative to iPS Cells including parathyroid hormone (PTH) receptor 1. However, Table 14 of Sakurada et al., provides not guidance for the selection of hES cells that are positive for the PTH receptor 1, adding to the unpredictability associated with selecting from among the more than 300 predicted genes of Sakurada et al.,. 
    PNG
    media_image2.png
    164
    540
    media_image2.png
    Greyscale


Withdrawn rejections
Claim Rejections - 35 USC § 112– (b)
In view of Applicant’s’ amendment of claim 1 and 21 and cancellation of claims 5 and 22, the rejection of claim  22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is rendered moot. 
                                   Claim Rejections - 35 USC § 103	In view of Applicant’s amendment of claim 1 and 21 and cancellation of claims 5 and 22, the rejection of  claims 1-8  and 23-24 under 35 U.S.C. 103(a) as being unpatentable over Ratajczak et al (US Patent 9,155,762),  Yoon et al (US Patent 8,747,905) as evidenced by Williams et al (Gerontology 2008;54:300–311) in view of Sakurada et al (US Pub 2009/0191159; of record IDS filed on 8/22/2017), Davies et al (2004; Journal of Endocrinology, 2004; vol. 180, no. 3, pp. 505–513) and further in view of Efrat et al. (US Pub 2006/0216277) has been withdrawn.
***
In view of Applicant’s amendment of claim 1 and 21 and cancellation of claims 5 and 22, the rejection of claim 21 under 35 U.S.C. 103(a) as being unpatentable over Ratajczak et al (US Patent 9,155,762),  Yoon et al (US Patent 8,747,905) as evidenced by Williams et al (Gerontology 2008;54:300–311) in view of Sakurada et al (US Pub 2009/0191159; of record IDS filed on 8/22/2017), Davies et al (2004; Journal of Endocrinology, 2004; vol. 180, no. 3, pp. 505–513) and further in view of Efrat et al. (US Pub 2006/0216277) as applied to claim 1 above, and further in view of  Segre et al., (US Pub 2003/0153041; of record IDS filed on 10/10/2017) has been withdrawn. 
Claim Rejections - 35 USC § 112- First paragraph- New Matter
In view of Applicant’s amendment of claim 1 and 21 and cancellation of claims 5 and 22, the rejection of  claims  1-8 and 21-24 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, has been withdrawn. 

Provisional Double Patenting 
The provisional double patenting rejection of record is WITHDRAWN per MPEP 1504.06.
Conclusion
Claims 1-4, 6-8, 21, 23 and 24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.